department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend w program name x program name y program name z program name b names t u specific grade point average quantity dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you indicated that you will operate grant-making programs called w x y and z the purpose of w is to provide scholarships to students who would otherwise find it difficult to meet the expenses associated with obtaining a ged an undergraduate degree graduate degree or pursuing a diploma program the purpose of x is to provide scholarships to college students who are single parents in financial need and are pursuing a bachelor’s degree an associate’s degree diploma program or graduate degree the intention of this award is to assist single parents who do not have the support of a domestic partner the purpose of y is to provide scholarships to non-traditional adult students in financial need returning to full-time post-secondary education the purpose of z is to provide scholarships to college students in financial need who are pursuing a bachelor’s or associate’s degree diploma program or graduate degree and have survived a natural disaster such as flood hurricane or tornado or significant man- made disaster such as massive oil spill or terrorist attack your programs will primarily focus on individuals in the states of b but you will accept applications from all over scholarship entity information in the public domains potential applicants will email you to receive additional information and an application to apply for your scholarships your programs will be listed in registries which publish the number and amount of scholarships you will award are based on the number of applicants the need of the applicants and funding available the scholarship amounts may be adjusted accordingly the criteria to determine eligibility for the each program are as follows to qualify for w the applicant must have a gpa of at least t must not have any felony convictions or have satisfied the terms of such a conviction by mid summer of the application year the applicant must also demonstrate financial need concern for others motivation for personal success through paid work experience ability to succeed in college and the ability to clearly communicate personal strengths to qualify for x the applicant must be a single parent with custody of a dependent_child children under the age of and be head_of_household as defined by the irs regulations the applicant must also have a high school diploma or ged or be about to complete high school or receive a ged or be a continuing college student the applicant must be seeking a bachelor’s degree an associate’s degree or pursuing a diploma program as in the previous program the applicant must not have any felony convictions or have satisfied the terms of such a conviction by mid summer of the application year the applicant must also demonstrate concern for others personal motivation to succeed leadership ability and clear communication skills to qualify for y the applicant must be at least u years of age seeking a certificate an associate’s degree bachelor’s degree or graduate degree or pursuing a diploma program and attending school attend full-time on campus as in the previous programs the applicant must not have any felony convictions or have satisfied the terms of such a conviction by mid summer of the application year the applicant must demonstrate concern for others personal motivation to succeed leadership ability and clear communication skills to qualify for z the applicant must show he she has survived a natural disaster or man-made disaster within a year from the application date the applicant must be either a high school graduate or equivalent enrolled in a two or four year degree program at a college or university or a student planning to enroll in a technical college or graduate school moreover the applicant must have a gpa of at least t as in the previous programs the applicant must not have any felony convictions or have satisfied the terms of such a conviction by mid summer of the application year the applicant must demonstrate concern for others personal motivation to succeed leadership ability and clear communication skills for all four programs applicants must submit a scholarship application form and provide supporting documentation in addition the applicant must detail his her financial need and describe his her career plans in a statement not to exceed two pages provide transcripts and provide letters of reference the board_of directors will set application date deadlines applications with missing parts will not be considered but the board_of directors may make exceptions to or extensions for the deadlines upon showing of extenuating circumstances your selection committee is comprised of your board_of directors as part of the selection process relatives of the board_of directors and the selection committee are not eligible for scholarships in addition disqualified persons and relatives of disqualified persons are not eligible for w x and z the selection committee will choose recipients who demonstrate e concern for others and has contributed time and energy to volunteer projects and or service organizations motivation and desire to contribute to personal success through paid work experience leadership ability through participation in school and community activities an ability to succeed in college an ability to communicate personal strengths for y the selection committee will select recipients who demonstrate e a history of working responsibly on the job or in the home by helping to raise a family a commitment to education as a way for improving their lives and the lives of their families and their communities involvement in the community through volunteer service to others active_participation and or leadership in family school or community activities an ability to clearly communicate personal strengths and goals an ability to benefit from college scholarship recipients must provide evidence of acceptance and or registration in an acceptable education program and are required to sign an affidavit that scholarship funds will be used in accordance with the scholarship program requirements the funds then are provided directly to the recipient moreover scholarships are awarded each academic period and may be renewed annually provided that the student is not on academic or disciplinary probation and is making satisfactory progress towards completion of the degree or program additionally the student must maintain t as a gpa you will obtain and verify progress reports with the educational_institution each academic period additionally upon completion of the recipient’s chosen degree or program you will collect a final progress report from the recipient when a progress report is not filed by the student or where there may be indication that funds were not used for the intended purposes you will investigate and take reasonable steps to recover misused funds until you have determined that the funds have been used for their intended exempt_purpose moreover you will withhold further payments from the educational_institution on behalf of the recipient you will retain all records submitted by the students and their education institutions including original applications semester reports and or applicable periodic academic reports and progress reports you will maintain records of all scholarships awarded and related payment schedules for each scholarship recipient you will obtain and maintain evidence that no recipient is related to you or to members of your board_of directors of disqualified individuals or any member of the selection committee sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards performed activities that the grants are intended to finance pa p é granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above lois g lerner director exempt_organizations sincerely yours
